Citation Nr: 1530644	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, currently rated at 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and Togus, Maine.  Jurisdiction remains with the Pittsburgh RO.  The August 2008 rating decision decreased the Veteran's evaluation for hemorrhoids from 10 percent disabling to a noncompensatory evaluation.  After receipt of additional information from the Veteran, the RO then continued the noncompensatory evaluation in an April 2009 decision, which the Veteran timely appealed.  In a January 2013 decision, the Board then reinstated the Veteran's 10 percent disability rating and remanded the Veteran's claim for an increased evaluation for hemorrhoids for further development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file and Veterans Benefits Management System documents associated with the Veteran's claim.  A review of the documents in VVA reveals that there are VA medical records dated April 2009 to August 2012 and February 2013 to March 2013.  These records were considered in the March 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's VA medical records shows that the Veteran had additional colonoscopies, which were performed at non-VA facilities in 2010 and 2011. The medical records from these procedures are not associated with the claims file.  Additionally, the Veteran was treated for his hemorrhoid condition by a private doctor, Dr. A.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including any colonoscopy procedures, Dr. A., and the Ohio Valley General Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity of the Veteran's hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide accurate and fully descriptive assessments of all hemorrhoid symptoms.  The appropriate Disability Benefits Questionnaire form shall be utilized.  An explanation for all opinions expressed must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




